Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 1 of 24 PageID #: 600




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION
                                        Electronically Filed

Hon. JASON NEMES, et al.                  )
                        Plaintiffs,       )
v.                                        ) Civil Action No.: 3:20-CV-407-CRS
                                          )
CARL BENSINGER, et al.                    )
                        Defendants.       )
____________________________________________
          DEFENDANT SECRETARY ADAMS’ MEMORANDUM IN SUPPORT OF
         MOTION TO DISMISS PROPOSED INTERVENING COMPLAINT OF AMY
                         MCGRATH FOR SENATE, INC.

           Defendant Michael Adams, in his official capacity as the Secretary of State of the

Commonwealth of Kentucky (“Secretary Adams”), for his memorandum in support of his motion

to dismiss the proposed intervening complaint [D.E. 18-3] of Amy McGrath for Senate, Inc. (the

“McGrath Campaign”), and pursuant to the Scheduling Order entered by the Court on June 13,

2020 [D.E. 22], states as follows.

                                               INTRODUCTION

           Secretary Adams vigorously opposes, and seeks dismissal of, the injunctive relief sought

by the McGrath Campaign that indisputably differs from, and far exceeds, the relief sought by the

Voter Plaintiffs and Dorsey with respect to the single voting location and voting hours issues.

Unbelievably, the McGrath Campaign literally requests that this Court invalidate the entire

“current system of absentee voting” in the Commonwealth of Kentucky 1 – during a pandemic –

including Emergency Regulation 31 KAR 4:190E (the “Emergency Regulation”) promulgated by

the SBE pursuant to Governor Andy Beshear’s April 24, 2020 Executive Order 2020-296, which

in turn incorporated Secretary Adams’ April 23, 2020 recommendations. The Emergency


1
    D.E. 18-3, McGrath Campaign Intervening Complaint, at 23, Prayer for Relief ¶ A.
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 2 of 24 PageID #: 601




Regulation implements Governor Beshear’s direction and Secretary Adams’ recommendation to

expand access to absentee ballots by allowing Kentucky voters to vote absentee due solely to

“reasonable fear of infection or transmission” of COVID-19 during the current state of emergency.

Thus, in the guise of protecting voters, the McGrath Campaign would have this Court invalidate

mere days before the June 23 Primary Election the bipartisan agreement between Governor

Beshear and Secretary Adams that expanded access to absentee voting. The McGrath Campaign’s

Intervening Complaint is a dangerous and unprecedented attack on Kentucky’s elections and

would have the perverse effect of denying thousands of Kentucky voters access to absentee ballots

that would not exist in the absence of the Emergency Regulation which implemented the bipartisan

agreement between Governor Beshear and Secretary Adams.

       Furthermore, to the extent that the McGrath Campaign requests that this Court enter an

injunction that would 1) extend the deadline to request absentee ballots to 11:59 a.m. on Friday,

June 19, and order county clerks to mail absentee ballots to voters on Saturday, June 20 – two U.S.

mail days before the election – and 2) permit campaign staff and volunteers to perform the

governmental function of completing absentee ballot requests for voters over the phone, such relief

would require not only invalidating the Emergency Regulation, but also violate longstanding

Kentucky election laws that predate the pandemic. This additional injunctive relief would interfere

in the administration of elections, which, by Kentucky law, are entrusted to the bipartisan SBE and

the local county clerks.

       The McGrath Campaign’s effort to re-write Kentucky’s election procedures on the eve of

the primary election is fatally flawed. The McGrath Campaign lacks standing to intervene or to

assert the claims set forth in the proposed Intervening Complaint that are distinct from the relief

sought by all other Plaintiffs. The McGrath Campaign’s direct challenge to the “current system of




                                                2
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 3 of 24 PageID #: 602




absentee voting” and the Emergency Regulation is contrary to Kentucky law, and improperly seeks

to inject complaints about the time, place, and manner of Kentucky’s voting rules that, under U.S.

Supreme Court and Sixth Circuit precedent, are entitled to deference and should not be invalidated

under the circumstances. For these reasons, the McGrath Campaign’s proposed intervening claims

that seek to invalidate the absentee balloting procedures fail as matter of law and, therefore, cannot

support the McGrath Campaign’s request for injunctive relief and should be dismissed.

Accordingly, Secretary Adams respectfully requests that this Court dismiss the McGrath

Campaign’s Intervening Complaint [D.E. 18-3].

                                     FACTUAL BACKGROUND

    I.   In Response to COVID-19, Governor Beshear and Secretary Adams Reach
         Bipartisan Agreement to Direct the Implementation of an Emergency Regulation.

         On March 16, 2020, acting pursuant to emergency powers granted the Office of the

Secretary of State pursuant to KRS 39A.100(l), and as a consequence of the public health

emergency declared by Governor Beshear regarding the COVID-19 pandemic, Secretary Adams

formally recommended to Governor Beshear that the elections scheduled for May 19—the

Democratic and Republican primaries, plus special and local option elections around the state—

be delayed by 35 days, to June 23. 2 Acting on Secretary Adams’ recommendation, Governor

Beshear signed Executive Order No. 2020-236 that same day, which officially delayed the May

19 elections to June 23. 3

         On April 1, in response to the COVID-19 pandemic and in recognition of the need to grant

Kentucky officials additional flexibility in conducting a statewide election during same, the


2
  See Press Release, Secretary of State Moves to Delay May 19 Elections, available at:
https://kentucky.gov/Pages/Activity-stream.aspx?n=SOS&prId=300 (last accessed June 14, 2020)
3
  See Executive Order No. 2020-236 (March 16, 2020), available at:
https://governor.ky.gov/attachments/20200316_Executive-Order_2020-236_Elections.pdf (last accessed June 14,
2020).


                                                      3
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 4 of 24 PageID #: 603




Kentucky General Assembly passed emergency legislation to amend and expand the Governor’s

and Secretary of State’s emergency powers under KRS Chapter 39A, as follows:

           Upon the recommendation of the Secretary of State, to declare by executive order
           a different time[, or] place, or manner for holding elections in an election area for
           which a state of emergency has been declared for part or all of the election area.
           The election shall be held within thirty-five (35) days from the date of the
           suspended or delayed election. The State Board of Elections shall establish
           procedures for election officials to follow. Any procedures established under this
           paragraph shall be subject to the approval of the Secretary of State and the
           Governor by respective executive orders. 4
On April 13, the Governor vetoed select portions of the legislation, but the General Assembly

overrode the veto and the bill became law on April 15.

           On April 23, Secretary Adams, again acting pursuant to the powers granted to his office by

KRS 39A.100(l), issued detailed recommendations to Governor Beshear for conduct of the

elections now set for June 23. Secretary Adams’ recommendations included the following:

           2.       The State Board of Elections by emergency regulation shall provide that it
                    defines the term “medical emergency,” undefined by Kentucky Revised
                    Statutes section 117.077, to include “a reasonable fear of infection or
                    transmission during a state of public health emergency declared by the
                    Governor.”
           3.       The State Board of Elections by emergency regulation shall provide that,
                    notwithstanding Kentucky Revised Statutes section 117.077, an application
                    for an absentee ballot due to a medical emergency a) shall not require the
                    applicant to state that the emergency condition occurred within 14 days of
                    the election, b) need not be notarized, and c) shall entitle the applicant, upon
                    verification of the application, to vote absentee, by mail or in person, if
                    otherwise a lawful voter….
           6.       The State Board of Elections by emergency regulation shall empower all
                    county clerks to reduce the number of sites for in-person voting on June 23,
                    2020. . . .
           14.      Absentee ballots must be received by the county clerk of the voter’s county
                    of registration no later than 6:00 p.m., local time, on June 23, 2020, excepted




4
    H.B. 351 § 74(1)(l).


                                                       4
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 5 of 24 PageID #: 604




                 that an absentee ballot postmarked on or before June 23, 2020 may be
                 accepted until 6:00 p.m., local time, June 26, 2020. . . . 5
          The next day, April 24, acting on Secretary Adams’ recommendations, Governor Beshear

issued Executive Order 2020-296, which provided in full:

          1.     All Kentuckians should utilize absentee voting by mail for the June 23, 2020
                 primary election if they are able to do so.

          2.     The State Board of Elections shall promulgate emergency regulations to
                 provide for such expanded absentee voting by mail. The State Board of
                 Elections shall, among other changes, create a secure online portal that will
                 allow voters to request the absentee ballot be mailed to them. The State
                 Board of Elections shall send a postcard to each registered voter informing
                 voters of the ability, and the process, to vote absentee by mail in the June
                 23, 2020 primary election.
          4.     The State Board of Elections shall promulgate such additional emergency
                 regulations as are necessary to ensure that Kentuckians can safely exercise
                 their right to vote in the June 23, 2020 primary election, while protecting
                 the safety of Kentucky’s county clerks and poll workers. The additional
                 regulations shall be consistent with the April 23, 2020 recommendation of
                 Secretary of State Adams, which are incorporated by reference herein.
                 The regulations shall be subject to further approval as required by law. 6
Taken together, Secretary Adams’ April 23 recommendations and Governor Beshear’s April 24

Executive Order No. 2020-296 are a bipartisan compromise that both protects voters’ health and

ensures they are able to vote, by expanding access to absentee voting, permitting any voter with a

“reasonable fear” of COVID-19 – in essence, any voter – to request an absentee ballot without

notarization or submission of the SBE’s standard medical emergency documentation.

    II.   SBE Issues Emergency Regulation 31 KAR 4:190E Implementing Governor
          Beshear’s Executive Order and Secretary Adams’ Recommendations.




5
  See April 23, 2020 Letter from Secretary Adams to Governor Beshear, available at:
https://newsroom.ky.gov/SOS/PressReleasesAttachments/Attachments/310/recommendation%20to%20beshear%20
on%20primary.pdf (last accessed June 14, 2020).
6
  Executive Order No. 2020-296 (April 24, 2020), available at:
https://governor.ky.gov/attachments/20200424_Executive-Order_2020-296_SOE-Relating-to-Elections.pdf (last
accessed June 14, 2020)(emphasis added).


                                                    5
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 6 of 24 PageID #: 605




       On May 1, in response to Governor Beshear’s Executive Order and Secretary Adams’

recommendations, SBE promulgated the Emergency Regulation, 31 KAR 4:190E. The Emergency

Regulation tracks Secretary Adams’ recommendations incorporated by Governor Beshear’s

executive order. The Emergency Regulation provides, in relevant part:

       Section 2. Definitions. All terms used herein shall have the same definitions as
       currently stated in the Kentucky Revised Statutes and Kentucky Administrative
       Regulations. However, the term “medical emergency,” established by but
       undefined in KRS 117.077, is defined to include a reasonable fear of infection or
       transmission during a state of public health emergency declared by the Governor.
       Section 3. Notwithstanding KRS 117.077, an application for an absentee ballot due
       to medical emergency a) shall not require the applicant to state that the emergency
       condition occurred within 14 days of the election, b) need not be notarized, and c)
       shall entitle the applicant, upon verification of the application, to vote by absentee,
       by mail or in person by appointment, as advised, if otherwise a lawful voter….
       Section 6. A voter shall request a mailed absentee ballot from the County Clerk of
       that voter’s residence by 11:59 p.m. EST June 15, 2020. . . . Absentee ballots must
       be received by the County Clerk of the voter’s county of registration no later than
       6:00 p.m., local time, on June 23, 2020, in order to be counted, except that, absentee
       ballots delivered by the United States Postal Service and bearing a postmark of June
       23, 2020 or an earlier date, shall be counted if received by 6:00 p.m., June 27, 2020.
       Section 7. [. . .] A voter may deliver an absentee ballot to the office of the County
       Clerk in the county where the voter is registered, rather than mailing the ballot via
       the United States Postal Service. To assist County Clerks in managing the flow of
       receipt of voter-delivered absentee ballots, the State Board of Elections may
       purchase secure drop-boxes and provide them to County Clerks based on request
       and availability. Each drop-box must be secured inside a main or satellite office of
       a County Clerk, or otherwise inside a county courthouse, and must at all times be
       visible by County Clerk staff….
       Section 10. All County Clerks shall make their offices and telephone lines available
       for the purpose of allowing registered voters of their respective counties to schedule
       appointments to vote absentee in-person by appointment beginning no later than
       June 8, 2020 and ending June 22, 2020, no fewer than 5 days per week in the two
       weeks before the week of election day. . . .
       Section 11. Notwithstanding any statute or regulation to the contrary, County
       Clerks are directed to reduce the number of sites for in-person voting on June 23,
       2020, with such reduction and such sites to be pre-approved by the State Board of
       Elections. . . . [E]very reasonable effort shall be undertaken by County Clerks to
       see that in-person voting is implemented in a manner that limits direct contact



                                                 6
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 7 of 24 PageID #: 606




        between voters, other voters, and election officials, and shall be conducted from
        6:00 a.m. to 6:00 p.m. local time as required by law. 7
        Because the Emergency Regulation required the SBE to pre-approve all counties’ plans for

reduction of voting locations, among other things, on June 3 the SBE convened a special meeting

and its voting members approved the use of single voting locations in Boone, Campbell, Fayette,

Jefferson and Kenton Counties (“the Subject Counties”) over Secretary Adams’ explicit

objection. 8

        On June 12, the McGrath Campaign moved to intervene in this matter, and filed a proposed

intervening complaint; however, the McGrath Campaign seeks a separate judgment ordering much

different injunctive relief than all other Plaintiffs sought: 9 in addition to the expansion of voting

locations and/or hours in the Subject Counties, McGrath Campaign directly challenges the very

validity of the Emergency Regulation – that is, challenges the expansion of absentee voting during

a pandemic – and thus the bipartisan agreement reflected in Governor Beshear’s Executive Order

No. 2020-296 and Secretary Adams’ April 23 recommendations. Specifically, the McGrath

Campaign asks that this Court declare unconstitutional the entire “current system of absentee

voting,” and order, among other requests, the following injunctive relief:

    1. Require Defendants to “place additional staff in the County Clerks’ offices to
       provide [absentee] ballots to voters” and “[e]xtend the deadline to request an
       absentee ballot to June 19, 2020, at 11:59 a.m. EDT, and require that all ballots be
       mailed by the Defendants to voters by June 20, 2020,” just two U.S. mail days
       before the election.

    2. “Alternatively [to 1.], requir[e] Defendants permit campaigns, volunteers, or other
       civic organizations to complete ballot requests for voters over the phone, just as
       Clerks are permitted to do, and extend the deadline for requesting a ballot to June


7
  31 KAR 4:190E, available at:
https://newsroom.ky.gov/SOS/PressReleasesAttachments/Attachments/311/SBE%20Covid19%20Emergency%20R
egulation.pdf (last accessed June 14, 2020).
8
  See supra Note 1.
9
  See D.E. 18, McGrath Campaign Motion to Intervene; see generally D.E. 18-3, McGrath Campaign Intervening
Complaint, at 23, Prayer For Relief.


                                                    7
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 8 of 24 PageID #: 607




        19, 2020, at 11:59 a.m. EDT, and require that all ballots be mailed by the
        Defendants to voters by June 20, 2020,” just two U.S. mail days before the election.

        Require Defendants “to [provide] secure drop boxes . . . that are accessible twenty-
        four hours a day, seven days a week for voters to return their completed absentee
        ballot.” 10

        On April 24, the very day that the Governor and Secretary of State announced their joint

plan, Amy McGrath called it “a win for democracy.” 11 Subsequently, the McGrath Campaign

broadcast a radio ad, titled “A Lot Easier,” that stated in pertinent part: “A lot of Kentuckians don’t

know how voting’s gonna work this year because of the coronavirus. But Governor Beshear has

made it a lot easier for you. You never have to leave your home.” 12 But now, a month-and-a-half

after the SBE promulgated the Emergency Regulation implementing a high-level, bipartisan

agreement to save the election, and just one business day before the absentee ballot request

deadline, the McGrath Campaign is trying to blow the whole thing up.

        The McGrath Campaign’s proposed Intervening Complaint improperly requests that this

Court rewrite the statutory and regulatory rules for absentee voting mere days before the June 23

election in a way that the McGrath Campaign finds desirable. For this reason and others set forth

below, the McGrath Campaign’s Intervening Complaint should be dismissed.

                                               LEGAL STANDARD

        This Court should dismiss the McGrath Campaign’s proposed Intervening Complaint

pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction as the McGrath

Campaign is without Article III standing, and/or Fed. R. Civ. P. 12(b)(6) for failing to state a claim

upon which relief may be granted. “Subject matter jurisdiction is always a threshold



10
   See id. at ¶¶ A, C, D.
11
   Lexington Herald-Leader, “Beshear allows all Kentuckians to use absentee voting by mail in June primary,” April
24, 2020, at https://www.kentucky.com/news/politics-government/article242260896.html.
12
   The ad may be found at https://www.youtube.com/watch?v=7fP4L7cIkk0&feature=youtu.be.


                                                        8
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 9 of 24 PageID #: 608




determination.” Anthony v. Murdock, Civil Action No. 3:16-cv-00550-RGJ, 2019 U.S. Dist.

LEXIS 20790, at *3 (W.D. Ky. Feb. 8, 2019). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also

Bauer v. RBX Indus. Inc., 368 F.3d 569 (6th Cir. 2004), overruled on other grounds by Winnett v.

Caterpillar, Inc., 553 F.3d 1000 (6th Cir. 2009). “At the pleading stage, plaintiffs bear the burden

of alleging facts establishing each element of standing.” Shelby Advocates for Valid Elections v.

Hargett, 947 F.3d 977, 981 (6th Cir. 2020). A plaintiff “must plead its components with

specificity.” Coyne v. Am. Tobacco Co., 183 F.3d 488, 494 (6th Cir. 1999). “If Plaintiffs cannot

establish constitutional standing, their claims must be dismissed for lack of subject matter

jurisdiction.” Loren v. Blue Cross & Blue Shield, 505 F.3d 598, 607 (6th Cir. 2007).

       Furthermore, a court may dismiss a complaint pursuant to Rule 12(b)(6) if the plaintiff fails

to provide “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The Court must construe

the complaint in the light most favorable to the plaintiff and accept all factual allegations as true,

but the factual allegations must “raise a right to relief above the speculative level.” Id. at 555. The

complaint must “contain either direct or inferential allegations respecting all material elements

necessary for recovery under a viable legal theory.” D'Ambrosio v. Marino, 747 F.3d 378, 383 (6th

Cir. 2014) (internal quotations omitted). Failure to include plausible factual allegations for all

material elements necessary for recovery warrants dismissal. Id.

                                           ARGUMENT

  I.   The Intervening Complaint Should Be Dismissed Pursuant to Rule 12(b)(1) Because
       The McGrath Campaign Cannot Demonstrate Standing.

       The McGrath Campaign’s proposed Intervening Complaint should be dismissed because

the McGrath Campaign cannot demonstrate either organizational or associational standing to bring



                                                  9
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 10 of 24 PageID #: 609




claims for injunctive relief unrelated to the single voting location and voting hours issues set forth

in the Voter Plaintiffs’ Complaint and Dorsey’s Intervening Complaint.

           A.       The McGrath Campaign Cannot Demonstrate Organizational Standing.

           To establish organizational standing, a plaintiff organization must establish the three

traditional elements of Article III standing. See Shelby Cty. Advocates for Valid Elections v.

Hargett, 2019 U.S. Dist. LEXIS 156740, *14 (W.D. Tenn. 2019). Under the Lujan elements, “the

organization must establish that it suffered an injury in fact, that the injury is fairly traceable to the

conduct of the defendant and that the injury can be remedied by a favorable decision.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). However, “plaintiffs seeking injunctive or

declaratory relief face a higher burden.” Id. In addition to the Lujan elements, “plaintiffs seeking

injunctive or declaratory relief must show ‘actual present harm or a significant possibility of future

harm.’” Id. (citing Vaduva v. City of Xenia, 2019 U.S. App. LEXIS 23567, at *6 (6th Cir. Aug. 7,

2019) (quoting Grendell v. Ohio Supreme Ct., 252 F.3d 828, 833 (6th Cir. 2001)).

           While the McGrath Campaign alleges that it has been injured, none of the identified

“injuries” actually demonstrate the “actual present harm or a significant possibility of future harm”

required to establish organizational standing for injunctive relief. Specifically, the McGrath

Campaign asserts that the Emergency Regulation’s June 15, 11:59 p.m., deadline to request

absentee ballots—which is substantially similar to the deadline established by KRS 117.085, close

of business on the seventh day before the election—has “forced” the McGrath Campaign to

“divert[] resources toward educating voters about absentee voting and early voting, and has had to

redirect the way its resources are being utilized to get people to the polls on Election Day despite

voter fears of long lines and voting problems exacerbated by the Emergency Regulation at issue.” 13



13
     D.E. 18-3, Intervening Complaint, ¶ 15.


                                                   10
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 11 of 24 PageID #: 610




The McGrath Campaign wrongly asserts that “[r]edirecting resources to educate voters about

complying with new registration laws is an injury sufficient to meet organizational standing.” 14

           The McGrath Campaign’s only claimed injury—the diversion of resources to address an

increase in absentee voting—is a facially insufficient injury to establish organizational standing.

Much like the plaintiff in Hargett, 947 F.3d 977, the McGrath Campaign alleges the identical set

of injuries that the Sixth Circuit explicitly rejected as sufficient to establish standing. Id. at 980-

982. In other words, the McGrath Campaign can “no more spend its way into standing based on

speculative fears of future harm than an individual can.” Id. at 982 (emphasis added).

           Indeed, the McGrath Campaign has alleged no specific injury demonstrating that the

alleged diversion of resources has harmed its purpose or core mission in any way. The McGrath

Campaign is a not-for-profit political corporation organized under Section 527 of the Internal

Revenue Code whose sole legal purpose is to “directly or indirectly accept[] contributions or

mak[e] expenditures, or both,” for “the function of influencing or attempting to influence the

selection, nomination, election, or appointment of any individual to any Federal, State, or local

public office.” 26 U.S.C. § 527(e)(1)-(2). The McGrath Campaign has not alleged that the

challenged Emergency Regulation is causing it to divert resources away from the sole purpose for

which it exists—to accept contributions and/or make expenditures for the function of influencing

the selection of Amy McGrath as the Democratic nominee for U.S. Senate.

           The McGrath Campaign alleges that it has “diverted resources toward educating voters

about absentee voting and early voting, and has had to redirect the way its resources are being

utilized to get people to the polls on Election Day despite voter fears of long lines and voting

problems exacerbated by the Emergency Regulation at issue here.” In other words, the McGrath



14
     Id. (citing One Wisconsin Institute, Inc. v. Nichol, 186 F. Supp. 3d 958 (W.D. Wis. 2016)).


                                                           11
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 12 of 24 PageID #: 611




Campaign alleges that the regulation is causing it to simply readjust the allocation of expenditures

it otherwise would make, and is legally only able to make, for the sole purpose of electing Amy

McGrath. In other words, the McGrath Campaign has not actually “diverted” resources in any way

because, legally, it can only expend funds for a singular purpose—to further the election of Amy

McGrath. That the Emergency Regulation allegedly caused the McGrath Campaign to adjust how

it expends funds among various efforts to turn out voters in support of electing Amy McGrath is

simply not harmful to the McGrath Campaign as a matter of law. Indeed, otherwise any campaign

could stop the enactment of any election law or promulgation of any election regulation simply

because a change in state policy could necessitate a change in campaign strategy. Whether it is

expending resources to turn out voters in-person or to encourage them to cast absentee ballots,

those resources are being deployed in furtherance of electing Amy McGrath, which, again, is the

sole purpose for which the McGrath Campaign exists under the Internal Revenue Code.

       B.      The McGrath Campaign Cannot Demonstrate Associational Standing.

       “An association has standing to bring suit on behalf of its members when its members

would otherwise have standing to sue in their own right, the interests at stake are germane to the

organization’s purpose, and neither the claim requested nor the relief requested requires the

participation of individual members in the lawsuit.” Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs., Inc., 528 U.S. 167, 181 (2000). Regarding the first element, it generally suffices for an

association to demonstrate “at least one of [its] members would have standing to sue on his own.”

United Food, 517 U.S. at 554-55 (citing Warth, 422 U.S. at 511) (emphasis added). But “a plaintiff

must demonstrate standing for each claim he seeks to press,” DaimlerChrysler Corp. v. Cuno, 547

U.S. 547, 352 (2006), and “a plaintiff must demonstrate standing separately for each form of relief

sought.” Id. (quoting Friends of the Earth, 528 U.S. at 185). An association must follow these




                                                12
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 13 of 24 PageID #: 612




same black-letter rules. In Summers v. Earth Island Institute, the Supreme Court affirmed

“plaintiff-organizations [must] make specific allegations establishing that at least one identified

member had suffered or would suffer harm.” 555 U.S. 488, 498 (2009) (emphasis added). Any

other “novel approach would make a mockery of our prior cases.” Id. In addition, “[t]he individual

participation of an organization’s members is ‘not normally necessary when an association seeks

prospective or injunctive relief for its members’”, but that does not relieve the organization from

asserting that its actual members will be injured.” Sandusky County Democratic Party v.

Blackwell, 387 F.3d 565, 573 (6th Cir. 2004) (emphasis added).

        The McGrath Campaign fails to demonstrate that it has associational standing. According

to the Intervening Complaint, the McGrath Campaign claims that it has associational standing on

behalf of its supporters because “supporters of the campaign have standing to sue in their own

right because many supporters have not obtained the ability to vote early or with an absentee ballot,

despite their best efforts.” 15 The McGrath Campaign alleges that as a result, “voters with health

concerns, transportation complications, difficulties accessing the internet, or those unable to

contact the County Clerk by phone will not have an opportunity to vote in-person or otherwise.” 16

Ultimately, the McGrath Campaign asserts that “many voters will not have the ability to express

support of their chosen candidate as a result of there being only one polling station in these

Counties, and because of the restrictions placed on absentee ballots.” 17

        However, the McGrath Campaign fails to allege that it has any actual members. Because

the McGrath Campaign has no actual members, it cannot demonstrate that any of its members will

be injured in any way. At most, the McGrath Campaign seeks injunctive relief on behalf of a



15
   D.E. 18-3, Intervening Complaint, ¶ 17.
16
   Id.
17
   Id.


                                                 13
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 14 of 24 PageID #: 613




nebulous number of individuals who either “want” to vote for McGrath or “may” vote for

McGrath. Such a broad and unidentifiable group of individuals is not sufficient to establish

membership      in   an    organization.    “The    Supreme      Court    has    not   seen    fit   to

extend representational capacity standing to entities other than associations which actually

represent interests of parties whose affiliation with the representational litigant is that of

membership with the representative or substantial equivalent of membership.” Hope, Inc. v.

County of Du Page, 738 F.2d 797, 814 (7th Cir. 1984) (citing Warth v. Seldin, 422 U.S. 490, 511

(1975)) (emphasis added).” Neither ‘desiring’ to vote for a candidate nor actually voting for that

candidate constitutes membership or the substantial equivalent of membership in a political party.”

Ind. Democratic Party v. Rokita, 458 F. Supp. 2d 755, 811 (S.D. Ind. 2006).

       In Rokita, the plaintiff, the Indiana Democratic Party, “broadly contend[ed] that they ‘have

standing to assert the rights of those registered voters who associate with them and who will be

voting, or who desire to vote, in future elections for public office.” Id. This assertion was “premised

on the claim that the mere act of ‘desiring’ to vote for a Democratic candidate makes an individual

a ‘member’ of the Democratic party.” Id. The court disagreed with the plaintiff and found the

plaintiff’s assertion “a bridge too far in view of applicable law.” Id. Recognizing that the Supreme

Court does not recognize representational standing other than to associations which represent

actual membership with the association, the court determined that the “Democrats’ attenuated

claim of ‘membership’ for any voter who will be voting or desires to vote for a Democratic

candidate fails to confer standing to bring [the] suit.” Id. Similarly, in Green Party of Tenn. v.

Hargett, 2014 U.S. Dist. LEXIS 102706 (E.D. Tenn. 2014), the court found that no associational

standing could be conferred: because the Green Party “has no members, the alleged injury is far

more speculative and remote, and the voters denied the ability to vote … are simply alleged to be




                                                   14
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 15 of 24 PageID #: 614




voters who predominantly identify with a particular political point of view, not that they would

specifically identify with the views of the Green Party.” Id. at *41-42.

           Identically to Rokita and Hargett, the McGrath Campaign fails to demonstrate

associational standing because it cannot demonstrate that it has any members. Instead, as in

Hargett, the McGrath Campaign claims to generally represent “voters” and “supporters of the

campaign.” 18 The “mere act” of “desiring” to vote for a certain candidate is too attenuated to be

considered “membership” sufficient to establish associational standing. See Rokita, 458 F. Supp.

at 811. Thus, the McGrath Campaign wholly fails to demonstrate the requisite associational

standing to assert the Intervening Complaint.

 II.       The Intervening Complaint Fails As A Matter of Law.

           Even assuming that the McGrath Campaign has demonstrated standing—which it has

not—the Intervening Complaint fails as a matter of law. Specifically, the McGrath Campaign

alleges that the Emergency Regulation’s various procedures with respect to absentee voting is: (1)

an undue burden on the right to vote; (2) a denial of procedural due process; and (3) a violation of

the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.

(Intervening Complaint, ¶¶ 81-91). However, each cause of action alleged by the McGrath

Campaign fails as a matter of law.

                A. The McGrath Campaign Fails To Establish That The Emergency Regulation
                   Creates An Undue Burden On The Right to Vote.

           The McGrath Campaign fails to establish that the Emergency Regulation’s June 15

absentee ballot request deadline and limitation of ballot dropboxes to secure, supervised locations




18
     D.E. 18-3, Intervening Complaint, ¶ 17.


                                                15
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 16 of 24 PageID #: 615




unduly burden the right to vote. 19 First, the McGrath Campaign alleges that without the extension

of the absentee ballot request deadline – which comes a mere week before the election and provides

for adequate time for absentee ballots to be issued, mailed, and returned timely – “significant

backlog of requests for absentee ballots, and delays in getting those absentee ballots to voters” will

put Kentucky voters at a “high risk of not being able to register in time for absentee voting by the

June 15 deadline, or will otherwise be unable to receive their ballots with sufficient time to return

said ballot to the Defendant Clerks prior to the June 27 deadline.” (Intervening Complaint, ¶ 84). 20

Ironically, the McGrath Campaign’s requested relief would insert more uncertainty and contribute

to voters being “unable to receive their ballots with sufficient time to return said ballot” with a

proposed mail-out date of absentee ballots just two mail days before the election, leaving little

time for them to be filled out and returned.

         Under the Anderson-Burdick 21 test, the Emergency Regulation—which were promulgated

pursuant to Kentucky’s valid authority to regulate elections—do not unduly burden Kentuckians’

right to vote. While the Supreme Court has “readily acknowledged the general right to vote as

‘implicit in our constitutional system,’ … the ‘right to vote in any manner … [is not] absolute.”

Ohio Democratic Party v. Husted, 834 F.3d 620, 626 (6th Cir. 2016) (citing Burdick v. Takushi,

504 U.S. 428, 433 (1992)). Instead, “the Constitution recognizes the states’ clear prerogative to

prescribe the ‘Times, Places and Manner of holding Elections for Senators and Representatives.’”




19
   The McGrath Campaign appears also to challenge state policy of permitting only county clerks’ staff to facilitate
absentee ballot requests, but does not cite any portion of the Emergency Regulation as purportedly being
unconstitutional.
20
   Section 6 of the Emergency Regulation provides that “[a]bsentee ballots must be received by the County Clerk of
the voter’s county of registration no later than 6:00 p.m., local time, on June 23, 2020, in order to be counted, except
that absentee ballots delivered by the United States Postal Service and bearing a postmark of June 23, 2020 or an
earlier date, shall be counted if received by 6:00 p.m., June 27, 2020.”
21
   See Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v. Celebrezze, 460 U.S. 780 (1983).


                                                          16
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 17 of 24 PageID #: 616




Id. (citing U.S. Const. Art. I, § 4, cl. 1). Thus, “[f]ederal law thus generally defers to the states’

authority to regulate the right to vote.” Id. (citing Crawford, 553 U.S. at 203-04).

       Furthermore, where there exists a “constitutional challenge to an election regulation,” the

court applies the Anderson-Burdick framework to determine the permissibility of a regulation,

which involves the following considerations:

           [T]he court must first consider the character and magnitude of the asserted
           injury to the rights protected by the [Constitution] that the plaintiff seeks to
           vindicate. Second, it must identify and evaluate the precise interests put
           forward by the State as justifications for the burden imposed by its rule.
           Finally, it must determine the legitimacy and strength of each of those
           interests and consider the extent to which those interests make it necessary
           to burden the plaintiff's rights.

Id. at 626-27 (citing Hargett, 791 F.3d at 693). In addition, if a state imposes “severe restrictions”

on a plaintiff’s constitutional rights, its regulations survive only if “narrowly drawn to advance a

state interest of compelling importance.” Id. at 627. On the other hand, “minimally burdensome

and nondiscriminatory” regulations are subject to a “less-searching examination closer to rational

basis” and the State’s “important regulatory interests are generally sufficient to justify the

restrictions.” Id. (citing Ohio Council 8 Am. Fed’n of State v. Husted, 814 F.3d 329, 335 (6th Cir.

2016) (citing Hargett, 767 F.3d at 546, and quoting Burdick, 504 U.S. at 434). Regulations falling

“somewhere in between—i.e., regulations that impose a more-than-minimal but less-than-severe

burden—require a ‘flexible’ analysis, ‘weighing the burden on the plaintiffs against the state’s

asserted interest and chosen means of pursuing it.’” Id. (citing Hargett, 767 F.3d at 546).

       Here, the Emergency Regulation is a valid regulation promulgated pursuant to Kentucky’s

authority to determine the “Times, Places and Manner of holding Elections for Senators and

Representatives.” Id. at 526. Accordingly, the Court should defer to Kentucky’s authority to

regulate the right to vote. Regardless, the Emergency Regulation undoubtedly passes scrutiny




                                                 17
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 18 of 24 PageID #: 617




under the Anderson-Burdick test. As a preliminary matter, the Emergency Regulation’s June 15

deadline—which does not place “severe restrictions” on a voter’s right to vote—is a “minimally

burdensome and nondiscriminatory” regulation that is subject to a rational basis review. Under the

first Anderson-Burdick element, the “character and magnitude of the asserted injury to the rights

protected by the Constitution that the plaintiff seeks to vindicate,” the Emergency Regulation does

not injure voters, but actually expands Kentuckians’ access to voting by: (1) allowing any voter

who desires to vote via absentee ballot to request, and subsequently vote by, an absentee ballot;

and (2) extending the deadline to request an absentee ballot to June 15 instead of the original May

12, 2020 deadline established by 31 KAR 4:160, section 7, subsection 4(c), which the Emergency

Regulation suspended. 22 Importantly, without the promulgation of the Emergency Regulation, the

deadline to request an absentee ballot would have remained on May 12, 2020 despite the

postponement of Election Day to June 23, 2020. Thus, the Emergency Regulation not only does

not injure any right protected by the Constitution, but rather it expands Kentuckians’ access to the

ballot box.

         With respect to the second Anderson-Burdick factor, “the precise interests put forward by

the State as justifications for the burden imposed by its rule,” the Commonwealth clearly has an

interest in requiring its voters to request an absentee ballot by a certain date in order to give the

county clerk sufficient time to process the request and mail the ballot, such that it can be returned

timely and the vote counted. Finally, under the third Anderson-Burdick factor, which requires a

balancing of the “legitimacy and strength” of each party’s interest, it is clear that the

Commonwealth’s interest in allowing sufficient time for Kentuckians to receive their absentee


22
   Section 1 of the Emergency Regulation suspended preexisting regulatory language at 31 KAR 4:160, section 7,
subsection 4(c), as follows: “Voting on the rescheduled election day shall be accomplished by physically appearing at
the voting place. The time set by law for casting [an] absentee . . . ballot shall not be extended by the executive order
rescheduling the election.”


                                                          18
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 19 of 24 PageID #: 618




ballots far outweighs any alleged injury claimed by the McGrath Campaign. On the other hand,

Kentuckians have suffered no injury as a result of the Emergency Regulation’s June 15 deadline

to request an absentee ballot.

       Similarly, the Emergency Regulation’s permission to county clerks to provide secured,

supervised ballot dropboxes—which are paid for by the Commonwealth, for voters who may not

have confidence in the postal service—passes scrutiny under the Anderson-Burdick test. Again,

much like the Emergency Regulation’s June 15 deadline requirement, the security requirements

for dropboxes do not place “severe restrictions” on a voter’s right to vote, and therefore, are subject

to rational basis review. See id. Under the first Anderson-Burdick element, the McGrath Campaign

wholly fails to demonstrate any “asserted injury to the rights protected by the [Constitution],” as

the ballot dropboxes do not injure—but actually expand—voting access to Kentuckians. Due to

the ballot dropboxes, voters may hand-deliver their ballots, rather than mail them, to their county

clerks. The Emergency Regulation’s offering of secured, supervised ballot dropboxes is novel, an

expansion of voting access, not a deprivation.

       On the other hand, the Emergency Regulation’s provision of ballot dropboxes is a uniform

policy applicable to all counties, and under the second Anderson-Burdick element, the

Commonwealth has a valid justification for requiring that ballot dropboxes be secured. Finally,

under the balancing test of the third Anderson-Burdick element, it is clear that the

Commonwealth’s interest far outweighs any alleged injury claimed by the McGrath Campaign. A

challenge to the Emergency Regulation’s simple and reasonable requirements for ballot dropbox

security – requirements that are fair and neutral – must be deemed a challenge to the dropboxes’

very existence; but for the Emergency Regulation they would not be a feature of this election. Nor

can the Court assume that the SBE, the Governor and the Secretary of State would have approved




                                                  19
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 20 of 24 PageID #: 619




dropboxes as an option for voters if, as the McGrath Campaign encourages, the dropboxes would

not be subject to simple and reasonable security requirements. The Emergency Regulation does

not burden—but actually expands—Kentuckians’ ability to vote.

                B. The McGrath Campaign Fails To Establish That The Emergency Regulation
                   Violates The Equal Protection Clause.

           Similarly, the McGrath Campaign fails to establish that the Emergency Regulation violates

the Equal Protection Clause of the Fourteenth Amendment of the United States Constitution.

According to the McGrath Campaign, each county’s “different approaches” creates

“inconsistencies” and “diverging standards across Counties and Defendants’ Clerks’ Offices”

which are “denying many voters and McGrath Campaign supporters of equal protection under the

law.” (Intervening Complaint, ¶¶ 98-99).

           However, under the Anderson-Burdick test, the McGrath Campaign fails to establish “the

character and magnitude of the asserted injury protected by the [Constitution].” Indeed, nothing in

the Emergency Regulation treats counties and its citizens differently with respect to absentee

voting. On the other hand, the Emergency Regulation implements uniform policies applicable to

all counties with respect to absentee voting. As stated previously, the Commonwealth has a valid

justification for requiring the deadline to request an absentee ballot, and requiring that ballot

dropboxes be secured. 23 Thus, when weighing the McGrath Campaign’s nonexistent “injury” of

the Emergency Regulation’s uniform application to all counties against the Commonwealth’s

justification for imposing a deadline to request an absentee ballot, and imposing reasonable

security requirements for ballot dropboxes, it is clear that the Commonwealth’s interests far

outweighs any alleged injury claimed by the McGrath Campaign. Thus, the McGrath Campaign




23
     Any voter seeking a “24-7” ballot dropbox may simply use a mailbox: all absentee ballots are postage prepaid.


                                                          20
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 21 of 24 PageID #: 620




has failed to demonstrate that the Emergency Regulation’s directives violate the Equal Protection

Clause in any way.

           C. The McGrath Campaign Fails To Establish That The Emergency Regulation
              Violates Procedural Due Process.

       Finally, the McGrath Campaign fails to establish that the Emergency Regulation violates

procedural due process. Specifically, the McGrath Campaign alleges that procedural due process

was violated because the Emergency Regulation “only appl[ies], by [its] terms, to the June 23

election,” but “the Regulation[] establish[es] that a public hearing . . . shall be held on July 31,

2020—over a month after the very Regulation[] being commented on will become moot.”

(Intervening Complaint, ¶ 92).

       However, the Emergency Regulation does not violate procedural due process because its

procedures comply with Kentucky law’s due process requirements. An emergency administration

regulation, which is a regulation that must be “placed into effect immediately in order to…protect

human health and environment,” “shall become effective and shall be considered as adopted upon

filing.” KRS 13A.190(1)(a), (2). Although an emergency regulation becomes effective

immediately upon filing, the administrative body must still schedule a public hearing and public

comment period pursuant to KRS 13A.270(1) if the emergency administrative regulation will not

be replaced by an ordinary administrative regulation. See KRS 13A.190(8)(a).

       The Emergency Regulation wholly complies with KRS 13A.190 and KRS 13A.270. The

SBE, acting upon the recommendation of Secretary Adams accepted by Governor Beshear,

promulgated the Emergency Regulation, which became immediately effective pursuant to KRS

13A.190(2). Thereafter, under KRS 13A.190(8)(a), the SBE scheduled a public hearing and public

comment period pursuant to KRS 13A.270(1). The McGrath Campaign does not allege that the

SBE violated KRS 13A.190 and KRS 13A.270 in promulgating the Emergency Regulation. On



                                                21
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 22 of 24 PageID #: 621




the other hand, the McGrath Campaign merely finds dissatisfying that the public hearing will not

be held until July 31, 2020. (Intervening Complaint, ¶ 92). However, mere dissatisfaction with the

date of the public hearing is not a sufficient basis that establishes a procedural due process claim.

Accordingly, the McGrath Campaign wholly fails to demonstrate that the Emergency Regulation

violates procedural due process.

 III.    The Injunctive Relief Sought by The McGrath Campaign Related to Absentee Ballots
         Is Prohibited By Kentucky Law.

         Finally, even assuming that the McGrath Campaign has demonstrated standing and stated

a claim upon which relief can be granted—which it has not—certain of the injunctive relief sought

in the Intervening Complaint unrelated to the voting location and voting hours issues must be

denied because it is prohibited by Kentucky law. Specifically, the McGrath Campaign requests the

Court (1) extend the deadline to request absentee ballots to 11:59 a.m. EST on June 19; and (2)

permit campaign staff and volunteers to complete ballot requests for voters over the phone “just

as Clerks are permitted to do.” 24

         This relief, however, is prohibited by Kentucky law. First, the McGrath Campaign’s

request to extend the deadline to request absentee ballots to June 19, 2020 is wholly contrary to

KRS 117.085. Under KRS 117.085(1), a “qualified voter may apply to cast his or her vote by mail-

in absentee ballot if the completed application is received not later than the close of business

hours seven (7) days before the election.” 25 The election will occur on June 23. Thus, the McGrath




24
   D.E. 18-3, Intervening Complaint, Prayer for Relief, at C. It is unclear what provision of the Emergency Regulation
the McGrath Campaign challenges with respect to who may partake in the process of fulfilling absentee ballot requests.
25
   Due to the heightened demand for absentee ballots anticipated by the SBE, and the need for county clerks to
promptly issue them in order for voters to timely receive and return them, the SBE, with the consent of the Governor
and Secretary of State, set a slightly earlier absentee request deadline than the one established by statute for non-
emergency situations.


                                                         22
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 23 of 24 PageID #: 622




Campaign’s request to extend the absentee ballot request deadline to June 19—three days before

the election—is directly contrary to, and wholly impermissible under, KRS 117.085(1).

       Second, under KRS 117.085(1), “[a]ll requests for an application for a mail-in absentee

ballot may be transmitted by telephone, facsimile machine, by mail, by electronic mail, or in

person. The county clerk shall transmit all applications for a mail-in absentee ballot to the voter

by mail, electronic mail, or in person at the option of the voter, except as provided in paragraph

(b) of this subsection.” Thus, under KRS 117.085(1), only the county clerk may take requests for

an application for a mail-in absentee ballot, then transmit all applications to the voter. Accordingly,

the McGrath Campaign’s request that the Court require that “Defendants permit campaigns,

volunteers, or other civic organizations to complete ballot requests for voters over the phone, just

as Clerks are permitted to do” is directly contrary to, and wholly impermissible under KRS

117.085(1). Little wonder: one can hardly imagine a greater conflict of interest than for a political

campaign to perform what the General Assembly has decided should be a governmental function,

of ensuring ballots are requested by legitimate voters, and that all such requests are fulfilled. Will

the McGrath Campaign next sue for establishment of thousands of new polling sites across the

Commonwealth, to be operated by McGrath Campaign workers? In any event, the McGrath

Campaign has not challenged the statute that underlies this provision of this aspect of the

Emergency Regulation, and cannot challenge this aspect because it simply complies with a

sensible law whose constitutionality the McGrath Campaign does not challenge.

       Accordingly, this Court must deny the injunctive relief sought by the McGrath Campaign

with respect to the deadline to request absentee ballots and permitting campaign staff and workers

to complete absentee ballot requests as such relief is prohibited by Kentucky law.




                                                  23
Case 3:20-cv-00407-CRS Document 36-1 Filed 06/16/20 Page 24 of 24 PageID #: 623




                                      CONCLUSION

       For the foregoing reasons, this Court should dismiss the McGrath Campaign’s Intervening

Complaint [D.E. 18-3].

                                           Respectfully submitted,
                                           /s/ Michael R. Wilson
                                           Michael R. Wilson (michael.wilson@ky.gov)
                                           Office of the Secretary of State
                                           700 Capital Avenue, Suite 152
                                           Frankfort, KY 40601
                                           (502) 782-7439
                                           Counsel for Michael Adams, in his official capacity
                                           as Kentucky Secretary of State

                              CERTIFICATE OF SERVICE

        It is hereby certified by undersigned counsel that the foregoing was filed through the
federal Case Management Electronic Case Filing system (CM/ECF) this 16th day of June, 2020 to
all counsel of record.

                                                  /s/ Michael R. Wilson
                                                  Michael R. Wilson




                                             24
